Citation Nr: 1128203	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  04-03 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to November 1975.

This matter was last before the Board of Veterans' Appeals (Board) in April 2010 on appeal of a July 2003 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board denied the claim.

The April 2010 Board decision noted that the Veteran's representative submitted a January 2010 brief in which he contended that the Veteran's service-connected posttraumatic stress disorder (PTSD) had worsened.  The Board interpreted that statement as raising a new claim of entitlement to an evaluation in excess of 30 percent for PTSD and referred that claim to the RO.    

However, the Veteran appealed the Board's April 2010 decision to the Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Remand (JMR) with the Court.  In a December 2010 Order, the Court remanded the claim to the Board for compliance with the instructions in the JMR.  Specifically, the JMR instructed the Board to await the RO's adjudication of the Veteran's claim of entitlement to an increased disability evaluation for PTSD prior to deciding the claim of entitlement to TDIU.  

The Court's directive as through the JMR is the law of the case.  Chisem v. Gober, 10 Vet. App. 526 (1997) (questions settled on a former appeal of the same case are no longer open for review). See Browder v. Brown, 5 Vet. App. 268 (1993).

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In order to establish service connection for TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two (2) or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran currently does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), but he has raised a claim of entitlement to an increased disability rating (for PTSD) that could affect his eligibility under the schedular criteria.  In April 2010, the Board directed the RO to address the increased rating claim raised by the Veteran.  The December 2010 JMR observed that the Veteran's claim of entitlement to TDIU was inextricably intertwined with the Veteran's claim of entitlement to an increased disability evaluation for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As the RO has not yet adjudicated the Veteran's claim for an increased rating for PTSD, the Board cannot adjudicate the claim for TDIU.



The appeal is therefore REMANDED to the RO for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment.  Provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file.  Obtain all identified outstanding records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  Following the above action, review the evidence, take any additional development deemed necessary, and adjudicate the claim of entitlement to an evaluation in excess of 30 percent for PTSD.

3. Afterwards, review and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought remains denied, the Veteran and his counsel must be issued a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



